 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Falcon Wheel Division L.L.C. and General Truck Drivers, Chauffeurs & Helpers of San Pedro, Wilmington, Long Beach & Vicinity, Local 692, International Brotherhood of Teamsters, AFLŒCIO.  Cases 21ŒCAŒ34692, and 21ŒCAŒ34772 April 30, 2004 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH The General Counsel seeks a default judgment in this case on the ground that the Respondent has failed to file an answer to the compliance specification. On September 26, 2003, the Board issued a Decision and Order1 that, among other things, ordered the Re-spondent to make unit employees whole for any losses attributable to its unlawful failure to implement the wage increases required by the parties™ collective-bargaining agreement. A controversy having arisen over the amount of back-pay due the unit employees, on February 20, 2004, the Regional Director issued a compliance specification and notice of hearing alleging the amounts due under the Board™s Order, and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regulations.  Although properly served with a copy of the compliance specification, the Respondent failed to file an answer. By letter dated March 15, 2004, the Deputy Regional Attorney advised the Respondent that no answer to the compliance specification had been received and that unless an appropriate answer was filed by March 22, 2004, a motion for default judgment would be filed.  Nevertheless, the Respondent did not file an answer. On March 26, 2004, the General Counsel filed with the Board a Motion for Default Judgment, with exhibits at-tached.  On March 30, 2004, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent did not file a response.  The allegations in the motion and in the compliance specification are there-fore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.                                                            1 340 NLRB No. 42 (2003). RULING ON MOTION FOR DEFAULT JUDGMENT Section 102.56(a) of the Board™s Rules and Regula-tions provides that a respondent shall file an answer within 21 days from service of a compliance specifica-tion.  Section 102.56(c) provides that if the respondent fails to file an answer to the specification within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and without further notice to the re-spondent, find the specification to be true and enter such order as may be appropriate. According to the uncontroverted allegations of the mo-tion for default judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer to the compliance specification.  In the ab-sence of good cause for the Respondent™s failure to file an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the Gen-eral Counsel™s Motion for Default Judgment.  Accord-ingly, we conclude that the net backpay due the unit em-ployees is as stated in Appendices A and B of the com-pliance specification, and we will order the Respondent to pay those amounts to the employees, plus interest ac-crued to the date of payment. ORDER The National Labor Relations Board orders that the Respondent, Falcon Wheel Division L.L.C., Gardena, California, its officers, agents, successors, and assigns, shall make whole the individuals named in the attached Appendices A and B, by paying them the amounts oppo-site their names, plus interest accrued to the date of pay-ment, as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), minus tax withholdings required by Federal and State laws.  Summarizing these amounts, the Respondent is obligated to pay the employees back-pay totaling $7,832.00. Dated, Washington, D.C.  April 30, 2004   ______________________________________ Wilma B. Liebman,   Member  ______________________________________ Peter C. Schaumber,  Member  ______________________________________ Dennis P. Walsh,   Member   (SEAL)            NATIONAL LABOR RELATIONS BOARD 341 NLRB No. 106  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2APPENDIX A  Falcon Wheel Division 
Cases 21ŒCAŒ34692, et al. 
 1 2 3 4 5 6 7 8 Last Name First Name Middle Name or Initial Workdays 
In Backpay 
Period 
Hours Per Workday 
Total Hours During B/P Period 
Amount of Hourly Increase 
Total Backpay 
Due         Aguayo 
Felix  22 8 176 $0.50 $88.00 Alanis Jose A. 22 8 176 $0.50 $88.00 Aldana Jose Luis 22 8 176 $0.50 $88.00 Alvarez Francisco  22 8 176 $0.50 $88.00 Alvarez Jorge M. 22 8 176 $0.50 $88.00 Alvarez Magdaleno  22 8 176 $0.50 $88.00 Alvarez Rogelio  22 8 176 $0.50 $88.00 Alvarez Saul  22 8 176 $0.50 $88.00 Andrade Pedro  22 8 176 $0.50 $88.00 Barbosa-Anaya 
Alejandro  22 8 176 $0.50 $88.00 Baranda Luciano  22 8 176 $0.50 $88.00 Blanco Pablo Palo 22 8 176 $0.50 $88.00 Buenrostro Juan  22 8 176 $0.50 $88.00 Brown Michael  22 8 176 $0.50 $88.00 Canedo Antonio  22 8 176 $0.50 $88.00 Carrillo Alfredo  22 8 176 $0.50 $88.00 Carrillo Silvestre  22 8 176 $0.50 $88.00 Castaneda 
Richardo  22 8 176 $0.50 $88.00 Chavarria Abraham  22 8 176 $0.50 $88.00 Chavarria Salvador  22 8 176 $0.50 $88.00 Chavez Armando  22 8 176 $0.50 $88.00 Cornejo Maximino  22 8 176 $0.50 $88.00 Corona-Calvario Pedro  22 8 176 $0.50 $88.00 Coronado Jesus J. 22 8 176 $0.50 $88.00 Escamilla 
Raul A. 22 8 176 $0.50 $88.00 Flores Alejandro  22 8 176 $0.50 $88.00 Flores Isidro  22 8 176 $0.50 $88.00 Galindo Ramiro  22 8 176 $0.50 $88.00 Galindo Silvano  22 8 176 $0.50 $88.00 Garcia Alejandro  22 8 176 $0.50 $88.00 Garcia Raul  22 8 176 $0.50 $88.00 Giles Antonio  22 8 176 $0.50 $88.00 Gomez 
Francisco 
 22 8 176 $0.50 $88.00 Gonzales David  22 8 176 $0.50 $88.00 Gonzales Enrique V. 22 8 176 $0.50 $88.00 Gonzales 
Jesus 
Y. 
22 8 176 $0.50 $88.00 Greenbaum Paul  22 8 176 $0.50 $88.00 Guemes 
Francisco 
 22 8 176 $0.50 $88.00 Hernandez Carlos  22 8 176 $0.50 $88.00 Hernandez Enrique  22 8 176 $0.50 $88.00 Hernandez Feliciano  22 8 176 $0.50 $88.00 Hernandez Salvador  22 8 176 $0.50 $88.00 Ibarra Daniel  22 8 176 $0.50 $88.00 Luciano Uriel  22 8 176 $0.50 $88.00 Isaac 
Jorge 
Martinez 
22 8 176 $0.50 $88.00 Jimenes Jose U. 22 8 176 $0.50 $88.00   FALCON WHEEL DIVISION L.L.C. 3APPENDIX B  Falcon Wheel Division 
Cases 21ŒCAŒ34692, et al. 
 1 2 3 4 5 6 7 8 Last Name First Name Middle Name or Initial Workdays 
In Backpay 
Period 
Hours Per Workday 
Total Hours During B/P Period 
Amount of Hourly Increase 
Total Backpay 
Due         Magana Miguel  22 8 176 $0.50 $88.00 Maggallanes Salvador  22 8 176 $0.50 $88.00 Maggallanes Roul  22 8 176 $0.50 $88.00 Maldonado Angel  22 8 176 $0.50 $88.00 Marquez Antonio  22 8 176 $0.50 $88.00 Martell Juan Jose 22 8 176 $0.50 $88.00 Martinez Rafael  22 8 176 $0.50 $88.00 Medina Juan Efraim 22 8 176 $0.50 $88.00 Mena Alejandro  22 8 176 $0.50 $88.00 Mendoza Paul  22 8 176 $0.50 $88.00 Morales Francisco  22 8 176 $0.50 $88.00 Morales Ranulfo  22 8 176 $0.50 $88.00 Morales Raul  22 8 176 $0.50 $88.00 Munive Carlos  22 8 176 $0.50 $88.00 Muro Mark Carlos 22 8 176 $0.50 $88.00 Niclo Luis  22 8 176 $0.50 $88.00 Ocampo Juventino  22 8 176 $0.50 $88.00 Ochoa Heriberto  22 8 176 $0.50 $88.00 Ortega Ernesto  22 8 176 $0.50 $88.00 Ortega Jose Juan 22 8 176 $0.50 $88.00 Ortiz-Alvarado Jose L. 22 8 176 $0.50 $88.00 Osorio Sergio A. 22 8 176 $0.50 $88.00 Padilla Juan Ramon 
22 8 176 $0.50 $88.00 Paredes Bulmaro  22 8 176 $0.50 $88.00 Perez Luis  22 8 176 $0.50 $88.00 Quintana Juan  22 8 176 $0.50 $88.00 Rodriguez Jesus  22 8 176 $0.50 $88.00 Rodriguez Juan Luis 22 8 176 $0.50 $88.00 Rodriguez Luis V. 22 8 176 $0.50 $88.00 Rodriguez Marcos  22 8 176 $0.50 $88.00 Ruvalcaba Jose  22 8 176 $0.50 $88.00 Salgado Agustin  22 8 176 $0.50 $88.00 Salgado Apolinar  22 8 176 $0.50 $88.00 Salgado Carmelo  22 8 176 $0.50 $88.00 Scorcia Pedro  22 8 176 $0.50 $88.00 Serrano Ceasar  22 8 176 $0.50 $88.00 Tirado Jesus  22 8 176 $0.50 $88.00 Urdiano Armando  22 8 176 $0.50 $88.00 Urdiano Jose L. 22 8 176 $0.50 $88.00 Valdez Carlos  22 8 176 $0.50 $88.00 Vazquez Federico  22 8 176 $0.50 $88.00 Viveros Juan  22 8 176 $0.50 $88.00 Zaragoza Ismael  22 8 176 $0.50 $88.00  